DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

	Claims 1-20 and 25 have been previously cancelled.  Claim  has been cancelled. Claims 21 and 24 have been amended and Claims 28-31 have been newly added as requested in the amendment filed on January 16, 2021. Following the amendment, claims 21-24 and 26-31 are pending in the instant application and are under examination in the instant office action.

Claim Objections
Claim 28 is objected to because of the following informalities:  The claim uses an abbreviation (VCP) that is not spelled out upon its first use.  Appropriate correction is required.

Claim Rejections - 35 USC § 112 (New, Necessitated by Amendment)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


As currently amended, Claims 28 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for reasons of record in the previous action.
The claims recite, “a therapeutic peptide consisting of an amino acid sequence at least 75% identical to an interaction site of VCP with mutant huntingtin protein (mtHTT) that inhibits 
	

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

As currently amended, Claims 28 and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
The claims recite “a therapeutic peptide consisting of an amino acid sequence at least 75% identical to an interaction site of VCP with mutant huntingtin protein (mtHTT) that inhibits binding or complexing of VCP with mutant huntingtin protein (mtHtt)”.  As stated above, the claim requires no structure, nor does the specification define “an interaction site” in such a way that one would at once envisage an interaction site of VCP with mutant huntingtin protein (mtHTT) that inhibits binding or complexing of VCP with mutant huntingtin protein (mtHtt), nor what is encompassed within 75% identity to these interaction sites.
While there is no specific definition or structure within the specification for the interaction site, the specification states “can comprise short peptides of VCP or mtHtt” (paragraph [0058]) but the disclosure teaches only two examples, SEQ ID NOs: 3 and 4, of species that fall within the claimed genus of functionally-claimed peptides. 
Since the disclosure fails to provide adequate description of the genus of peptides consisting of an amino acid sequence at least 75% identical “to an interaction site of VCP with mutant huntingtin protein (mtHTT) that inhibits binding or complexing of VCP with mutant huntingtin protein (mtHtt)”, and fails to provide a representative number of species within the recited genus, then the specification does not reasonably convey possession of the genus as a whole, and the claims are rejected.

Claim Rejections - 35 USC § 112 (New, Necessitated by Arguments)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

As currently amended, Claims 21-24, 26-27, and 28-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a composition comprising a therapeutic peptide consisting of the amino acid sequence that is at least about 75% identical to SEQ ID NO:4; and the HIV TAT transport peptide moiety linked to said therapeutic peptide, the specification does not enable any other therapeutic peptide composition nor the peptide linked to a vector.  Thus, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims, especially in light of the following arguments.
Applicant traverse this rejection on the following grounds, “the specification provides examples of known cell-cell penetrating transport moieties. Although only an example using HIV TAT is disclosed, the specification discloses other known cell-penetrating transport moieties in Paragraphs [0079-0084], which is sufficient since ‘A patent need not teach, and preferably omits, what is well known in the art.’ MPEP 2164.01.”
This is not persuasive because Paragraphs [0079-0084] disclose generic gene therapy vectors, and viral vectors, which are broader than the cell-penetrating peptides that are typically linked directly to a therapeutic peptide. The claims recite “a therapeutic peptide … and a cell-penetrating transport moiety”.  

Cell-penetrating peptides are not predictive of viral vectors.  Applicant has presented no specific guidance and direction for how to make and use the peptide within a viral vector.
Therefore, the specification does not provide enabling guidance commensurate in scope with the breadth of the claims, which Applicant argues goes beyond known cell-penetrating peptides and encompasses viral vectors as well.  
For all of these reasons Claims 21-24, 26-27, and 28-31 are rejected.

Claim Rejections - 35 USC § 101 (Maintained)
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


As currently amended, Claims 21, 22, 24, and 28-30 stand as rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter for reasons of record in the previous Office action as applied to Claims 21, 22, 24, and 26.
In Remarks filed January 16, 2021, Applicant argues: “claims 21, 22, 24, and 26, as amended, are not directed to non-statutory subject matter. The claims, as amended, now recite that the transport moiety is a cell-penetrating transport moiety that is linked to the therapeutic peptides. The claimed cell-penetrating transport moieties would facilitate uptake of the therapeutic peptide by a cell while the referenced peptides by the Office Action are involved in intracellular transport. As such, the claimed peptides are markedly different from the naturally-
This is not persuasive because there is no definition within the specification for “cell-penetrating moiety” while cell penetrating peptides (CPP) are known in the art, the specification does not recite a CPP of any species other than TAT HIV.  Some of the species of polypeptides that arise from a search of peptides that consist of an amino acid sequence that is at least about 75% identical to SEQ ID NO: and 4, cross-referenced with all known CPP, yields for example peptides targeted toward insect/pest control (see WO 2007080127).  Without explicit exclusion of other amino acid regions these naturally-occurring polypeptides fall within the scope of the claims because there is no evidence that any additional residues bear upon the therapeutic properties of the composition.  In other words, the claimed composition may have additional elements that are unrelated and do not affect the therapeutic properties of the composition.  This rejection may be obviated by limiting the instant claims to a peptide consisting of the amino acid sequence. 
Applicant has presented no evidence that the composition markedly differs from the naturally-occurring counterparts.  Therefore, Claims 21, 22, 24, and 28-30 stand as being directed to patent ineligible subject matter, and the rejection is maintained.

Terminal Disclaimer
The Terminal Disclaimer filed and approved on January 16, 2021 has overcome the rejection of Claims 21-24, 26-27 on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,142,719. 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057.  The examiner can normally be reached on M-F 8-5 & most Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649